Citation Nr: 1010656	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  06-01 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a right knee 
disability.  

3. Entitlement to service connection for a back disability.  

4. Entitlement to service connection for a bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from October 1965 
to October 1967.  He also had subsequent National Guard 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  In that decision, the RO denied 
claims for service connection for PTSD, "a right knee 
condition," "right and left feet," and "a back 
condition."  


FINDINGS OF FACT

1. A preponderance of the evidence is against a finding that 
the Veteran has any psychiatric disability, to include PTSD, 
associated with active military service.  

2. The Veteran expressed his desire to withdraw his appeal of 
his claim of entitlement to service connection for a right 
knee disability in November 2007, before a decision by the 
Board was issued.  

3. The Veteran expressed his desire to withdraw his appeal of 
his claim of entitlement to service connection for a back 
disability in November 2007, before a decision by the Board 
was issued.  

4. The Veteran expressed his desire to withdraw his appeal of 
his claim of entitlement to service connection for a 
bilateral foot disability in November 2007, before a decision 
by the Board was issued.  




CONCLUSIONS OF LAW

1. A psychiatric disability, to include PTSD, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.304(f) (2009).  

2. The appeal with regard to the claim of entitlement to 
service connection for a right knee disability has been 
withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.204 (2009).  

3. The appeal with regard to the claim of entitlement to 
service connection for a back disability has been withdrawn.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2009).  

4. The appeal with regard to the claim of entitlement to 
service connection for a bilateral foot disability has been 
withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.204 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

In an April 2004 letter, the RO satisfied its duty to notify 
the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159(b) (2009).  The RO notified the 
Veteran of information and evidence necessary to substantiate 
his claim for service connection.  He was notified of the 
information and evidence that VA would seek to provide and 
the information and evidence that he was expected to provide.  

The Veteran was not informed of the process by which initial 
disability ratings and effective dates are assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
any event, as will be discussed below, the Board finds that 
the evidence of record does not support a grant of service 
connection for a psychiatric disability (to include PTSD).  
In light of this denial, no rating or effective date will be 
assigned.  Thus, the Board finds that there can be no 
possibility of any prejudice to the Veteran in proceeding 
with the issuance of a final decision of the claims 
adjudicated in this decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The duty to assist contemplates that VA will help a claimant 
obtain records relevant to the claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination when necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4).  VA has done everything 
reasonably possible to assist the Veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2009).  The Veteran was 
given a VA examination in February 2009.  Service treatment 
records from the period of the Veteran's active duty service 
have been associated with the claims file.  

Only partial records for the Veteran's service in the 
National Guard are in the file.  38 C.F.R. § 3.159(c)(3) 
states that records will be obtained "if relevant to the 
claim."  As explained below, only the issue regarding a 
psychiatric disability (to include PTSD) is being adjudicated 
by the Board.  Due to the fact that the Board finds an 
essential element to the Veteran's claim lacking (a diagnosis 
of PTSD) and that no other psychiatric disability is related 
to service, it is not necessary to remand for these records.  
No evidence in the file shows that these records would help 
to substantiate the claim.  All other records have been 
secured.  As a result, the Board finds the duties to notify 
and assist have been met.  

II. Legal Criteria 

	A. Psychiatric Disability, to include PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2009).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Additionally, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that a veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of a veteran's 
service, a veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2009).  

If there is no combat experience, or if there is a 
determination that a veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate a veteran's statement as 
to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 99 (1993).  A veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  

	B. Withdrawn Claims

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board promulgates a final decision on 
the matter in question.  See 38 C.F.R. § 20.204(b) (2009); 
Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is 
withdrawn by a veteran, it ceases to exist; it is no longer 
pending and it is not viable).  

The withdrawal of an appeal effectively creates a situation 
where there is no longer an allegation of error of fact or 
law with respect to the determination that had been 
previously appealed.  Consequently, in such an instance, 
dismissal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 
2002).  

III. Analysis

	A. Psychiatric Disability, to include PTSD

In an April 2004 claim for service connection for PTSD, the 
Veteran stated that he had frequent nightmares and would wake 
up in a cold sweat.  He also said he had restless leg 
syndrome and was combative during the night while trying to 
sleep.  He submitted a stressor statement in May 2004 in 
support of his claim.  He reported being mortared "every 
other night after midnight in Pleiku."  He also saw people 
"being injured" in Pleiku and Da Lat.  He also mentioned 
people talking about who got killed that day.  

The Veteran's wife submitted as statement in November 2007.  
She related that the Veteran often has "night terrors" with 
combative sleep behaviors.  When asked, he states that his 
dreams are about Vietnam.  He also gets night sweats.  He 
would physically attack her in his sleep.  

A service treatment induction record from October 1965 showed 
the Veteran failed the Armed Forces Qualifications Test but 
was administratively accepted.  This record explains why he 
wrote on both his induction and separation examination that 
he was initially rejected from the military for not passing a 
test.  His service personnel records showed service in 
Vietnam.  In August 2002, a report of medical history shows 
the Veteran marked no for whether he had: nervous trouble, 
frequent trouble sleeping, received counseling, depression, 
[been] evaluated for mental condition, or attempted suicide.  

A July 2005 record from Dr. Strickland outlined the Veteran's 
general health concerns.  The record shows the Veteran 
complained of PTSD-like symptoms, revealed that he was in 
combat in Vietnam and was going to see a psychiatrist.  Dr. 
Strickland said he was unable to confirm the diagnosis of 
PTSD because he did not have the appropriate qualifications.  
However, he said the Veteran would follow up with a 
psychiatrist.  

In January 2006, the Veteran presented to Dr. Clark for an 
evaluation.  The Veteran told the doctor he needed an 
evaluation for PTSD.  The Veteran reported he drank six wine 
coolers per day and smoked one pack of cigarettes per day.  
He was raised by his mother and maternal grandmother.  He had 
been married twice; at the time of the evaluation he had been 
married to his second wife for 18 years.  He lived with his 
wife and two sons.  He had graduated from high school and 
attended some college.  He reported having to repeat two 
grades in school due to poor vision.  

He served in the National Guard from 1984 to 2004 as a supply 
technician.  He had served on a local council from 1972 to 
1974.  He related that he spent one night in jail as a civil 
rights demonstrator.  While on active duty, the Veteran said 
he also worked in supply.  He had one tour in Vietnam where 
he often sustained mortar attacks.  

He reported no past hospitalizations for mental health.  He 
did state that he often woke up in the night kicking and in a 
cold sweat.  He experienced distressing dreams of mortar 
attacks two to seven times per week.  He had psychological 
distress, avoidance, hypervigilence, an exaggerated startle 
response and a hard time sleeping.  

A mental status examination showed the Veteran to be clean 
and cooperative.  His speech was a bit raspy but appropriate.  
He had no psychotic intrusion in thought.  Affect was 
appropriate.  He had mild anxiety regarding the evaluation.  
He denied symptoms of depression and homicidal ideation.  
There was no mania.  
His memory was good to fair.  His intellectual estimate was 
in the low-average range.  Insight, judgment and decision-
making abilities were intact.  

His diagnostic impression was anxiety disorder and alcohol 
abuse.  Dr. Clark stated that the he suffered no major 
impairment in social or occupational functioning.  He did not 
meet the criteria for PTSD.  

A May 2009 memorandum from the RO stated that evidence did 
not show nightly incoming rounds (as the Veteran stated), but 
on January 7, 1967, the base (in Pleiku) received 32 standoff 
rounds.  His stressor of being present for mortar attacks was 
found to be credible and was conceded.  

In February 2009, the Veteran was given a PTSD examination.  
The claims file and medical records were reviewed.  He served 
in the Army from 1965 to 1967.  He then served in the 
National Guard.  He reported no treatment or hospitalization 
for a mental disorder.  His pre-military history was 
consistent with what he reported to Dr. Clark.  

He stated that since service he had positive relationships 
with all family members.  He was still close with college 
friends.  He related that he was in a fight about two years 
prior to the interview in answering a question regarding 
violence and assaultiveness.  He said he had no current 
problems with alcohol or substance abuse.  

Mental status was average and generally normal.  He related 
he experienced violent or combat related nightmares twice a 
month.  He stated he avoided some people.  He said that he 
sometimes had transient homicidal ideation without plans 
secondary to anger.  He endorsed past suicidal thoughts 
without plans.  He experienced some symptoms (as described by 
Dr. Clark previously).  He stated he was exposed to mortars 
and subjected to small-arms fire as a security guard in 
Vietnam.  A friend of his was killed in Vietnam, but the 
Veteran was not there at the time.  He suffered anxiety 
particularly during his last two months of deployment because 
he feared he would be killed.  

The examiner found no diagnosis for Axes I-IV.  In coming to 
this conclusion, the examiner found the Veteran denied 
significant social deficits, family problems or employment 
issues.  The Veteran retired from the National Guard after a 
number of years.  The examiner noted he found the experience 
so pleasant he encouraged his son to join the Guard.  He 
often visited his old unit to reminisce with friends.  He 
denied history of treatment for PTSD.  Although he was 
exposed to combat stressors, his symptoms did not meet the 
social and occupational criterion for a formal diagnosis of 
PTSD based on the DSM-IV.  

In a February 2010 statement, the Veteran's representative 
cited to Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009), 
presumably to support that the Veteran should be 
service-connected for a mental illness or psychiatric 
disability besides PTSD.  In that case, the United States 
Court of Appeals for Veterans Claims (Court) held that a 
claim for service connection for PTSD was not limited to an 
adjudication of PTSD alone in light of other diagnoses of 
mental illness in the record.  Id.  As a result, the Board 
will consider the diagnoses shown by Dr. Clark's January 2006 
evaluation.  

The Board finds that service connection for a psychiatric 
disability besides PTSD is not warranted for several reasons.  
The only competent evidence of record showing another 
diagnosis of a psychiatric disability was anxiety disorder, 
as shown by the January 2006 evaluation.  Dr. Clark did not 
relate this disorder to service.  The February 2009 VA 
examination report did not show this diagnosis; it showed no 
diagnosis.  These two records must be compared.  

The Court stated in Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008), "It is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion."  Both records show 
the Veteran was interviewed and given a mental status 
examination.  Both records were completed by psychologists 
who gave some reasons for their conclusions.  The January 
2006 evaluation, while adequate, shows Dr. Clark did not 
review the claims file and lacks the detail of the February 
2009 VA examination.  As a result the Board assigns the 
February 2009 VA examination report, showing no diagnosis, 
slightly more weight.  Regardless, Dr. Clark indicated that 
the Veteran had mild anxiety "regarding his presentation to 
the evaluation" and did not relate anxiety disorder to 
service.  

As for the diagnosis of alcohol abuse in the January 2006 
evaluation, this diagnosis was also not related to service.  
It was also not found on the February 2009 VA examination, 
which is found to be more probative for the reasons explained 
above.  The law provides that no compensation may be paid for 
a disability or death 


which results from a veteran's own willful misconduct or 
abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 
2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2009).  The Federal 
Circuit in Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 
2001) held the statute precludes compensation for primary 
alcohol abuse disabilities and for secondary disabilities 
(like cirrhosis of the liver) that result from primary 
alcohol abuse.  The Court interpreted "primary" to mean an 
alcohol abuse disability arising during service from 
voluntary and willful drinking to excess.  Id.  In sum, even 
if the January 2006 diagnosis was accurate, it was not 
related to service.  Even if it was related, alcohol abuse 
alone is not something that may be service-connected.  
Service connection is not warranted for alcohol abuse.  

The Board also finds that service connection for PTSD is not 
warranted.  Under 38 C.F.R. § 3.304(f), medical evidence 
diagnosing PTSD is required for service connection for PTSD.  
There is no evidence in the file showing this diagnosis.  As 
a result, it doesn't matter that the Veteran has satisfied 
the element of having credible supporting evidence that a 
stressor occurred (as shown by the May 2009 RO memorandum).  
All elements must be satisfied under 38 C.F.R. § 3.304(f).  

A clear preponderance of the evidence is against the 
Veteran's claim for service connection for a psychiatric 
disability, to include PTSD, and the reasonable doubt rule is 
not for application.  See, 38 U.S.C.A. § 5107(b) (West 2002).  

	B. Withdrawn Claims 

With regard to the claims for service connection for a right 
knee disability, a back disability and a bilateral foot 
disability, in November 2007 the RO received a written 
statement that was signed by the Veteran requesting that 
these appeals of entitlement to service connection be 
withdrawn.  As of November 2007, the Board had not yet 
promulgated a final decision on the Veteran's appeal of that 
claim.  

The Veteran has clearly expressed his desire to terminate his 
appeals for a right knee disability, a back disability and a 
bilateral foot disability.  He has done so in writing and the 
Board had not yet promulgated a decision on his appeals at 
the time of his requests for withdrawal.  The legal 
requirements for proper withdrawals have been satisfied.  
38 C.F.R. § 20.204(b) (2009).  Further action by the Board on 
these matters is not appropriate and the Veteran's appeals 
are dismissed.  38 U.S.C.A. § 7105(d).  


ORDER

Service connection for a psychiatric disability, to include 
PTSD, is denied.  

The appeal of the claim of entitlement to service connection 
for a right knee disability is dismissed.  

The appeal of the claim of entitlement to service connection 
for a back knee disability is dismissed.  

The appeal of the claim of entitlement to service connection 
for a bilateral foot disability is dismissed.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


